DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an additional member attaching apparatus connected to a binder and configured to supply an additional member from outside of the binder and attach the additional member to a glue-applied spine of a book block stopped at an additional member attaching position inside the binder”.  However, it is not clear if an additional member attaching apparatus is being claimed or a combination of an additional member attaching apparatus and binder are being claimed.  For the purposes of this Action, the claims will be interpreted to be an additional member attaching apparatus functionally capable of being connected to a binder (see MPEP 2111.02).
	Furthermore, claim 1 recites “a first cutter that cuts the continuous sheet of additional member …in accordance with a thickness of the book block”; however, no structure is recited that determines the thickness of the book block, and is therefore unclear how the structure accomplishes this.  Furthermore, the thickness of the book block does not limit apparatus claim; therefore, the first cutter must only be capable of performing the recited function (see MPEP 2114,2115). 
	Lastly, claim 1 recites “a second cutter that trims the additional member… in accordance with a head-to-foot length of the book block”; however, no structure is recited that determines the head-to-foot length of the book block, and is therefore unclear how the structure accomplishes this.  Furthermore, the length of the book block does not limit apparatus claim; therefore, the first cutter must only be capable of performing the recited function (see MPEP 2114,2115).
Claim 5 recites “the strip of additional member”; however, there is insufficient antecedent basis for this claim.
	Claim 8 recites “the additional member transfer and attaching unit”; however, there is insufficient antecedent basis for this claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1,9, as best understood and interpreted by the examiner (see ¶2,3), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holes et al. USP 3,527,632.
	Holes discloses, regarding claim 1, an additional member attaching apparatus connected to a binder and configured to supply an additional member from outside of the binder and attach the additional member to a glue-applied spine of a book block stopped at an additional member attaching position inside the binder (connection to a device that binds and creates a book block as shown in fig.5-7 and is suggested in at least C5/L58-72), the additional member attaching apparatus comprising:
a roll accommodation unit that accommodates a roll (U,P) of a continuous sheet of the additional member rotatably about an axis; 
a unwinding unit (16,20,20’) that unwinds and draws the continuous sheet of additional member from the roll accommodation unit to a trimming station; and
a trimming unit that is arranged in the trimming station and cuts and trims the continuous sheet of additional member unwound and drawn by the unwinding unit in accordance with a size of the book block to form a strip of additional member, 
wherein the trimming unit has
a first cutter (21) that cuts the continuous sheet of additional member, which was unwound and drawn by the unwinding unit, in a direction transverse to an unwinding direction by a length in accordance with a thickness of the book block, and
a second cutter (22) that trims the additional member, which was cut by the first cutter, in the unwinding direction in accordance with a head-to-foot length of the book block.
Regarding claim 9, a binding system comprising: the additional member attaching apparatus according to claim 1; and a binder to which the additional member attaching apparatus is connected (connection to a device that binds and creates a book block as shown in fig.5-7 and is suggested in at least C5/L58-72).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-4, as best understood and interpreted by the examiner (see ¶2,3), are rejected under 35 U.S.C. 103 as being unpatentable over Holes et al. USP 3,527,632 in view of Dowd USP 4,177,410.
	Holes discloses substantially all the limitations of the claims (see ¶6), but does not expressly disclose the limitations of claims 2-4.
	Dowd teaches the apparatus [regarding claim 2] further comprising a control unit that controls the unwinding unit so as to intermittently unwind and draw the continuous sheet of additional member by a length in accordance with a thickness of the book block, [regarding claim 3] wherein the control unit controls the first cutter in synchronization with the unwinding unit that intermittently operates, and [regarding claim 4] wherein the control unit controls a position of the second cutter so that the position corresponds to a head-to-foot length of the book block (see at least C1/L23-32).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a control unit that controls the unwinding unit so as to intermittently unwind and draw the continuous sheet of additional member by a length in accordance with a thickness of the book block, wherein the control unit controls the first cutter in synchronization with the unwinding unit that intermittently operates, and wherein the control unit controls a position of the second cutter so that the position corresponds to a head-to-foot length of the book block, as taught by Dowd, in the device of Holes, for the purpose of accurate cutting and slitting of each additional member.

9.	Claim 5, as best understood and interpreted by the examiner (see ¶2,3), is rejected under 35 U.S.C. 103 as being unpatentable over Holes et al. USP 3,527,632 in view of Miyake et al. USP 7,527,255.
	Holes discloses substantially all the limitations of the claims (see ¶6), but does not expressly disclose the limitations of claim 5.
	Miyake teaches the apparatus further comprising an additional member transfer and attaching unit (510,511,513,514,523,562,564,565,566) that, in a state where the additional member attaching apparatus is connected to the binder, transfers the strip of additional member to the additional member attaching position inside the binder and attaches the strip of additional member to the spine of the book block stopped at the additional member attaching position (position C, as shown in at least fig.2,12-17).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide an additional member transfer and attaching unit  that, in a state where the additional member attaching apparatus is connected to the binder, transfers the strip of additional member to the additional member attaching position inside the binder and attaches the strip of additional member to the spine of the book block stopped at the additional member attaching position, as taught by Miyake, in the device of Holes, for the purpose of effectively applying the additional member to the book block in a single binding apparatus, thus reducing apparatus footprint.

10.	Claim 6, as best understood and interpreted by the examiner (see ¶2,3), is rejected under 35 U.S.C. 103 as being unpatentable over Holes et al. USP 3,527,632 in view of Kern PGPub 2010/0058907 and Lewalski et al. USP 8,882,099.
	Holes discloses substantially all the limitations of the claims (see ¶6), but does not expressly disclose the limitations of claim 6.
	Kern teaches wherein the first cutter (220) has a straight blade (230) extending above an unwinding path of a continuous sheet of additional member and across the unwinding path and configured to move vertically, a blade rest plate (284) arranged facing the straight blade under the unwinding path, and a straight blade drive mechanism (246) configured to cause the straight blade to move between a standby position where the straight blade is distant from the blade rest plate by a predetermined distance and a cutting position where the straight blade engages with the blade rest plate (see at least fig.5,9, ¶0077,0078), and wherein the second cutter has a pair of roll blades (224,226) mounted such that the pair of roll blades face each other vertically interposing the transport path and are rotatable about respective shafts (228) extending across the transport path, and  a rotation drive mechanism coupled to at least one of the shafts of the pair of roll blades (see at least fig.5, ¶0073).
	Lewalski teaches the second cutter (2822,2812,2830) has at least one slide guide (2840) extending across the transport path of the transport mechanism, a blade holder (2844,2846) mounted slidably to the at least one slide guide, a holder drive mechanism (2852) configured to move the blade holder to slide (fig.28-30).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the first cutter with a straight blade extending above an unwinding path of a continuous sheet of additional member and across the unwinding path and configured to move vertically, a blade rest plate arranged facing the straight blade under the unwinding path, and a straight blade drive mechanism configured to cause the straight blade to move between a standby position where the straight blade is distant from the blade rest plate by a predetermined distance and a cutting position where the straight blade engages with the blade rest plate, and wherein the second cutter has a pair of roll blades mounted such that the pair of roll blades face each other vertically interposing the transport path and are rotatable about respective shafts extending across the transport path, and  a rotation drive mechanism coupled to at least one of the shafts of the pair of roll blades, and wherein the second cutter has at least one slide guide extending across the transport path of the transport mechanism, a blade holder mounted slidably to the at least one slide guide, a holder drive mechanism configured to move the blade holder to slide, as taught by Kern and Lewalski, for the purpose of accurate cutting of a web despite possible skewing of the web (see Kern ¶0011) and assisting in the customization of page dimensions (see Lewalski C19/L60-64).

11.	Claim 7, as best understood and interpreted by the examiner (see ¶2,3), is rejected under 35 U.S.C. 103 as being unpatentable over Holes et al. USP 3,527,632 in view of Kern PGPub 2010/0058907 and Lewalski et al. USP 8,882,099 further in view of Dim et al. USP 6,640,843.
Holes discloses substantially all the limitations of the claims (see ¶6,10), but does not expressly disclose the limitations of claim 7.
Dim teaches the trimming unit further having a stopper (161) extending across the transport path and configured to stop the strip of additional member when a leading end of the strip of additional member transported on the transport path comes into contact with the stopper (fig.9).
At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the trimming unit with a stopper extending across the transport path and configured to stop the strip of additional member when a leading end of the strip of additional member transported on the transport path comes into contact with the stopper, as taught by Dim, in the device of Holes, such that on the downstream of the second cutter on transport path, for the purpose of proper positioning of the additional member in preparation for binding (C8/L36-43).

Allowable Subject Matter
12.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly disclose or suggest at least the first gripper drive mechanism to cause the gripper to move between a retracted position inside a housing and a forward position outside the housing, in combination with the remaining limitations of the claim, as recited.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	De Marco et al. (USP 8,858,148) discloses a roll accommodation unit (for roll 67; fig.5), an unwinding unit (68), a first cutter (69), and a second cutter (71).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        5/6/2022